DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 5/13/2022 has been entered. Applicant has amended claims 1, 3, 9 and 15 and canceled claim 2, 8, 13-14. Currently claims 1, 3-7, 9-12 and 15-16 are pending in this application.

 Response to Arguments
Applicant's arguments filed 5/13/2022 with respect to the object to the drawings have been fully considered but they are not persuasive. 
Applicant argues that:

    PNG
    media_image1.png
    378
    646
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    438
    644
    media_image2.png
    Greyscale

	In reply, to applicant’s argument that “Thus, 37 CFR 1.84(n) provides that "[g]raphical drawing symbols may be used for conventional elements when appropriate," provided that "[t]he elements for which such symbols and labeled representations are used [are] adequately identified in the specification." Notably, there is no requirement in 37 CFR 1.84(n) that graphical elements such as blocks be "readily identifiable per se," as asserted by the Patent Office, rather the only requirement is that "[t]he elements for which such symbols and labeled representations are used [are] adequately identified in the specification.", examiner would like to point out that blank block diagrams do not represent conventional elements (for example, Camera symbol () could be used in the drawling without a label “camera” and Cellphone symbol () could be used in the drawing without a label “cell phone” and a display symbol () symbol could be used in the drawings without a label “display”). Blank block diagrams are not universally recognizable and as provided under 37 CFR 1.84(n), “Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. Blank block diagrams are not universally recognizable and they are also not readily identifiable as required by 37 CFR 1.84(n). As a result, the arguments are not persuasive and the objection is maintained. 

Drawings
Figs. 1a-8b are objected to as depicting a block diagram without "readily identifiable" descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as blocks; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In all the figures, the blocks are not readily identifiable per se (See, for example, blocks 130, 140, 121, 131… in Figs. 1a and 1B). Each block should have a corresponding label that identifies its function or purpose.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the fling date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1, 3-7, 9-12 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has incorporated the allowable subject matter of claim 8 (including the subject matter of claim 2) into the independent claim 1 and prior art of record along or in combination fails to teach the combination of limitations as now presented in the amended claim 1. Applicant amended claim 15 similarly thereby placing claims 1 and 15 in condition for allowance. Dependent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
See drawing objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435